Citation Nr: 0106142	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  97-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1. Entitlement to benefits under 38 U.S.C.A. § 1151 for post 
traumatic stress disorder (PTSD), claimed to have resulted 
from treatment at a VA medical facility.  

2. Entitlement to benefits under 38 U.S.C.A. § 1151 for 
residuals of staphylococcus sepsis, claimed to have 
resulted from treatment at a VA medical facility.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The appellant's DD Form 214, Armed Forces of the United 
States Report of Transfer or Discharge, reflects that he 
served on active duty for training (ACDUTRA) as a member of 
the United States Army National Guard from February 1959 to 
August 1959, after which he was returned to the Army National 
Guard of New York.  The DD Form 214 does not show any active 
duty (AD).  He was issued an Honorable Discharge, by the Army 
National Guard of New York, in August 1962. 

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a December 1996 rating 
decision, in which the RO denied the appellant's claims of 
entitlement to benefits under 38 U.S.C.A. § 1151 for PTSD and 
residuals of staphylococcus sepsis, claimed to have resulted 
from treatment at a VA medical facility.  The appellant filed 
an NOD in July 1997, and the RO issued an SOC that same 
month.  The appellant filed a substantive appeal in August 
1997.  In November 1997, the appellant testified before a 
Hearing Officer at the VARO in White River Junction, VT.  A 
Supplemental Statement of the Case (SSOC) was issued in April 
1998.  Thereafter, the appellant's appeal came before the 
Board, which, in an October 1999 decision, remanded the 
appeal to the RO for additional development.  The RO issued 
an SSOC in August 2000.  

The Board notes in passing that, in November 2000, a private 
attorney, with the signed written consent of the appellant, 
requested a copy of the appellant's claims file for review.  
A copy of the claims file was provided to the attorney by the 
Board in January 2001.  No additional correspondence has been 
received from the attorney, and there is no indication in the 
record that the appellant has revoked his current appointment 
of The American Legion as his representative in the present 
appeal.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
appellant's appeal has been obtained by the RO.  

2. Records in the appellant's claims file do not reflect he 
served on active duty at any time.  

3. The appellant is not a "veteran" pursuant to applicable 
law and regulation.  


CONCLUSIONS OF LAW

1. The appellant's claim for benefits for PTSD under the 
provisions of 38 U.S.C.A. § 1151 lacks legal merit and 
entitlement under the law.  38 U.S.C.A. §§ 101(2) and 
(24), 1151, 5107 (West 1991 and Supp. 2000); Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.1(d), 3.6(a), 3.358 (2000).  

2. The appellant's claim for benefits for residuals of 
staphylococcus sepsis under the provisions of 38 U.S.C.A. 
§ 1151 lacks legal merit and entitlement under the law.  
38 U.S.C.A. §§ 101(2) and (24), 1151, 5107 (West 1991 and 
Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.358 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the appellant's service medical records discloses 
Reports of Medical Examination, dated in February and July 
1959.  These reports reflect medical examination findings, 
respectively, for the purpose of the appellant's entrance 
onto and release from ACDUTRA.  

Further review of the appellant's claims file reflects that 
he was diagnosed with avascular necrosis of the right 
shoulder in 1982, and subsequently underwent a right shoulder 
arthroplasty.  In June 1994, the appellant underwent an 
arthrogram at the VA Medical Center (VAMC) at White River 
Junction (WRJ), following complaints of right shoulder pain.  
He was noted to have tolerated the procedure without any 
complications, and was discharged in stable condition.  The 
same day, following his discharge, records indicate that the 
appellant became feverish with chills, and suffered an 
increase in right shoulder pain.  He reported to Southwest 
Medical Center in Bennington, VT, where he was reportedly 
given an injection and some Percocet for pain, and was told 
to return to the VAMC at WRJ the following morning for 
follow-up treatment.  

Upon examination at the VAMC at WRJ the next day, the 
appellant's right shoulder was found to be grossly infected, 
and he was diagnosed with a septic right shoulder.  He 
underwent debridement of the right shoulder joint, and his 
post-operative course was complicated by a Staphylococcus 
Aureus sepsis, with multi-organ system failure.  Following a 
prolonged antibiotic course, and other supportive treatment, 
the appellant recovered.  Thereafter, following his discharge 
from the hospital, the appellant underwent a total right 
shoulder arthroplasty in December 1994.  

In September 1996, the appellant filed a claim for 
entitlement to benefits under 38 U.S.C.A. § 1151, for PTSD 
and residuals of a staphylococcus infection, as a result of 
his treatment at the VAMC in WRJ.  In particular, the 
appellant reported having been given an injection in the 
right shoulder during his June 1994 arthrogram, without the 
benefit of prior antibiotic treatment.  He indicated that his 
medical records documented that he was to be given a 
preventive series of antibiotics prior to any medical 
procedures, due to his being prone to infection.  

In addition, the RO received statements from a staff 
physician at the VAMC/WRJ National Center for PTSD.  The VA 
physician noted that the appellant suffered from PTSD as a 
result of the life-threatening staphylococcus infection he 
had developed in 1994.  The physician reported that the 
appellant's symptomatology included anxiety, nightmares, and 
intrusive thoughts, and that these, as well as other symptoms 
of PTSD, greatly interfered with his functioning and well 
being.  

In a December 1996 rating decision, the RO denied the 
appellant's claims for benefits under 38 U.S.C.A. § 1151.  
The appellant perfected an appeal as to that decision, which 
subsequently came before the Board in October 1999.  The 
Board observed, as is noted in the Introduction, supra, that 
it appeared the appellant had not served on AD, but had 
simply served a six-month period of ACDUTRA.  The Board 
remanded the appeal to the RO for a determination as to 
whether the appellant was a "veteran" for the purpose of 
entitlement to benefits administered under title 38, United 
States Code, and implementing VA regulations.  

Thereafter, in a May 2000 VA Form 3101 (Request for 
Information), the RO was informed, presumably by the National 
Personnel Records Center (NPRC), that, "above service 
appears to be national guard, active duty 2/8/1959 to 
8/6/1959 - hon."  (The abbreviation "hon" signifies 
honorable service.)  In a subsequent administrative decision, 
that same month, May 2000, the appellant was found not to be 
a "veteran" under VA laws and regulations.  

In June 2000, the RO notified the appellant by letter that 
there was no evidence of record that he was a "veteran" as 
defined by law.  The appellant was invited to submit evidence 
to rebut this finding, and also advised of his right to a 
personal hearing.  No further evidence was received by the 
RO.  

II.  Analysis

Pertaining to the appellant's claims for benefits under 
38 U.S.C.A. § 1151, the governing statute provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (2000).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute 
and regulations required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or 
an otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(3) (1994).  Those provisions were invalidated by the 
United States Court of Appeals for Veterans Claims (formerly 
known as the Court of Veterans Appeals) in the case of 
Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That decision 
was affirmed by both the United States Court of Appeals for 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the appellant's claims for benefits under 
section 1151 were filed in September 1996.  Therefore, under 
the statute and the opinion of the General Counsel cited 
above, neither VA fault nor an event not reasonably 
foreseeable would be required for the claims to be granted, 
if eligibility were otherwise established.  

We will digress for a moment to note that Congress has 
recently passed, and the President has signed into law, 
legislation repealing the requirement that a claim be well 
grounded.  Several bills were involved in this process, and 
the legislation which now governs the development of claims 
is the Veterans Claims Assistance Act of 2000, Public Law No. 
106-475, 114 Stat. 2096 (2000).  The aforementioned statute, 
enacted on November 9, 2000, contains a number of new 
provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
consistently held that "[s]ervice connection generally 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury."  Savage v. Gober, 
10 Vet.App. 488, 493 (1997).  The Court has also held that 
the requirements for establishing entitlement to benefits 
under section 1151 are, paralleling those generally set forth 
for establishing service-connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus (i.e., a link or a connection) between 
that asserted injury or disease and the current disability.  
See Jones v. West, 12 Vet.App. 460, 464 (1999).  

As noted in the aforementioned discussion of the substantive 
law governing such claims, section 1151 benefits are payable 
only to a veteran, or, if the veteran is deceased, the 
survivor of a veteran.  Thus, the status of the appellant is 
critical to his eligibility to file a claim under section 
1151.  

The term "veteran" is defined, at 38 U.S.C. § 101(2) (West 
1991), as "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  
Therefore, the definition of "active military, naval, or air 
service" is crucial to a determination as to whether the 
appellant is a "veteran" for purposes of title 38, United 
States Code.  The statutory definition appears at 38 U.S.C. § 
101(24) (West 1991):

   The term "active military, naval, or air 
service" includes active duty, any period of 
active duty for training during which the 
individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in 
line of duty, and any period of inactive duty 
training during which the individual concerned was 
disabled or died from an injury incurred in or 
aggravated in line of duty.

See also 38 C.F.R. § 3.6 (2000).  The conclusion compelled by 
the language of the statutes is that a person qualifies as a 
"veteran" only if he/she either (1) served on active duty; 
(2) was disabled or died from a disease or injury incurred in 
or aggravated in line of duty during active duty for 
training; or (3) was disabled or died from an injury incurred 
in or aggravated in line of duty during inactive duty 
training.

The Court has recognized these important distinctions between 
different types of military service in the context of service 
connection.  See generally Biggins v. Derwinski, 1 Vet.App. 
474, 477-78 (1991); Brooks v. Brown, 5 Vet.App. 484, 485 
(1993); VAOPGCPREC 86-90, 56 Fed. Reg. 45,712 (1990).  Thus, 
unless the appellant meets one of the criteria to qualify as 
a veteran, section 1151 benefits are not available under the 
law.  

In the instant case, the appellant has had no active service.  
In addition, he has not established service connection for 
any disease or disability based upon his service on ACDUTRA.  
Therefore, since the appellant is not a "veteran", he is 
precluded from compensation under the provisions of 
38 U.S.C.A. § 1151.  The Court has held that, in a case such 
as this one, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994); see also Giancaterino v. Brown, 
7 Vet.App. 555, 561 (1995) (construing Sabonis).  Thus, given 
the circumstances of this case, the Board has no alternative 
but to deny the appellant's appeal for lack of entitlement 
under the law.  Therefore, the appellant's claims of 
entitlement to compensation under 38 U.S.C.A. § 1151, for 
PTSD and residuals of staphylococcus sepsis, must be denied, 
and the appeal must be terminated.  38 U.S.C.A. §§ 101(2), 
(24), 1151 (West 1991 and Supp. 2000); 38 C.F.R. § 3.6 
(2000).

Finally, we note that the appellant's service representative 
has contended it would be unfair at this point in time not to 
consider the appellant a "veteran" for purposes of his 
appeal, given the appellant's allowed, even if mistaken, 
treatment at VA medical facilities.  In response, the Board 
notes that while the regulations do provide an exception, 
benefiting a veteran, for mistakes made in awarding a 
disability rating, see 38 C.F.R. § 3.951(b), nowhere in the 
statutes or regulations, in particular under 38 C.F.R., Part 
17 (Medical), is an exception cited allowing for a 
compensation claim under section 1151 for an appellant who 
was mistakenly allowed medical treatment at a VA medical 
facility.  

While the appellant is not eligible to seek compensation 
under 38 U.S.C.A. § 1151 for claimed additional disability as 
a result of VA medical treatment, this is not the only means 
by which a remedy may be sought.  An individual may bring a 
legal action against a Federal Government agency through the 
Federal Tort Claims Act (FTCA), subject to that Act's 
provisions.  In this regard, the Board would emphasize that 
claims and settlements under the FTCA are administered 
pursuant to a body of law, originating in title 28 of the 
United States Code, that is entirely distinct from 
determinations of entitlement to veterans benefits provided 
in title 38, and is not within the jurisdiction of the Board.  
We would also caution that we intimate no opinion as to 
whether the appellant may have a viable cause of action under 
the FTCA.

In view of all the foregoing, absent any statutory or 
regulatory remedy under the benefit programs administered by 
VA, the Board is without authority to provide the appellant 
with the relief he seeks.


ORDER

1. Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
PTSD is denied.  

2. Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
residuals of staphylococcus sepsis is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

